KELLEY, Judge,
dissenting.
I respectfully dissent.
The trial court accepted the licensee’s testimony that he did not receive the notice of the suspension. The majority holds that the appeal was untimely by stating that the presumption that a mailed notice was received cannot be rebutted by merely denying its reception. The case cited by the majority to support this proposition, Department of Transportation v. Brayman Construction Corp.—Bracken Construction Co., 99 Pa.Commonwealth Ct. 373, 513 A.2d 562 (1986), has to do with the “mailbox rule” as applied in contract law, as do the Supreme Court cases on which that ease relies. Bray-man involved a question of whether DOT had sent a letter to a contractor approving the drawings of a subcontractor. The subcontractor claimed that it had incurred increased costs as a result of DOT’s delay in approving the drawings because it had to perform its work after the stretch of highway involved had been opened to traffic.
Brayman cites Meierdierck v. Miller, 394 Pa. 484, 147 A.2d 406 (1959), in which the issue was whether an insured had properly notified his insurer of an accident as required by his policy. The trial court had charged the jury that they must find that notice was mailed and received to find for the insured. The Court held as follows:
In this type of insurance contract the requirement that written notice be given implies the use of the mails in forwarding the notice. The responsibility of the assured and the responsibility of an offeree tendering an acceptance are similar. Where the use of the mails as a means of acceptance is authorized or implied from the surrounding circumstances, the acceptance is complete by posting the letter in normal mail channels, without more. Restatement, Contracts § 66; I Williston, Contracts § 83 (3d ed. 1957). See also Cosgrove v. Woodward, 49 Pa.Superior Ct. 228 (1912). There is no requirement of receipt unless expressly provided for. Therefore, when the court charged that the jury must find both posting and receipt error was made. Clearly, the assured was not required to convince the jury by a fair preponderance of the evidence that receipt had been accomplished.
Meierdierck, 394 Pa. at 487-88, 147 A.2d at 408.
These cases clearly apply this principle only to contracts, and they do not support the proposition that a licensee cannot prove that he did not receive notice by so testifying. Furthermore, I do not believe it is proper to apply this principle in this context since there are due process considerations in licensing notices which do not exist in a contract dispute. I also wonder how a licensee is supposed to prove that he did not receive notice of the suspension, except by his own testimony.
As to the merits, DOT attempts to distinguish this case from other cases where a licensee could not understand the implied consent warnings given to him in English. I have reviewed the licensee’s testimony which clearly shows his limited understanding of the English language. I believe the trial court properly exercised its fact-finding function, finding substantial evidence in determining that the licensee did not make a knowing and conscious refusal because he did not fully understand the implied consent warning.